Judge Mills
delivered the Opinion oT the Court.
A note was given by Taul to Jones, who sold it to Tribble without assignment. Tribble, in the name of Jones’ administrator, after his death, brought his warrant against Taul, and recovered judgment before a justice of the peace.
Taul filed this bill for a set off against the judgment, and obtained it, setting up an account for fees due him, for services as counsel and attoiney at law, from Tribble, rendered in different suits.
Set-off in equity allowecl only when it appears there is some obstruction to the recovery of the demand at law, or there is an agreement to set off, a connexion between the demands, or other circum stance to give (he chancellor jurisdiction. '
Necessity of the uniformity and stability of the decisions of this court.
We conceive that the set off ought not to have been allowed, for a defect of jurisdiction in the chancellor. There is no insolvency or absence of Tribble suggested, or any obstruction to the operation of due process of law against him, and the claims of Taul are entirely legal, and not of an equitable character peculiar to a court of equity; nor are they such over which the chancellor can assume jurisdic* tion concurrent with a court of common law.
There is no connexion between the demands; one does not form the consideration of the other; nor is there any promise or agreement to set off one against the other. In short, we discover no circumstance calculated to draw the claim of Taul under the power of the chancellor. According to the settled law of this court, therefore, the set off ought not to have been allowed.
But a difference of opinion among the members of the court, requires that wc should say something farther on the principles which we have recited as regulating courts of equity, if we were convinced that on this point the law was settle!! wrong originally, we should not feel ourselves at liberty ,to depart from it; aware, that it is of greater importance to society, that the rule should be uniform and stable, than that it should be the best possible rule that could be adopted.- In the supreme court of a state, as this is, possessing, with but few exceptions, appellate judicial power co-extensive with the state, the influence which its decisions must have, is evident. Its mandates are conclusive, ahdeven its dicta are attended to in all the inferior courts.- No sooner is a decision published, than it operates as a pattern and standard in all other tribunals, and as a matter of course, all other decisions conform to it. If in this court, a settled course of adjudication is overturned, then the trouble and confusion of reversing former causes succeeds in the inferior tribunals; and even the credit and respect due to this court is shaken, by the phenomenon that A has lost his cause on the same ground that B gains his. And not only do these consequences follow, but some still more serious may ensue. For perhaps ncrcourt *457may strike tbe vitals of society with a deeper wound than a capricious departure in this court from one of its established adjudications. We ought, therefore, to be cautious not to leave a course well understood; and nothing but the imperious demands of justice could justify it. Hero there is no such demand upon us.
Cases in which sets off in equity-may be allowed.
Statute of set off at law has not enlarged the jurisdiction of courts of equity.
Principle of the common law against sets off,before ■the statute.
*457Now, when it is known to us, that for a space of time not much short of twenty years, the principles which we have now recognized have governed all cases of set-off in equity, we should not depart from them now. It has been considered, and is still held as the well settled doctrine of this court, that anterior to the statute of set off, courts of equity never did entertain jurisdiction of set off, except in such cases as the following.
The demands must be connected, or one must form the consideration of the other; or
There must have been an agreement to set off the mutual demands; or,
They must have been demands already completely liquidated and settled at law, such as mutual judgments; or,
There must he some obstacle to the complainant, who strove to set off his claim, proceeding at law, such as nonresidence, insolvency, or the like; or,
The claim must be one over which chancery held either exclusive or concurrent jurisdiction originaliy-
This being the ground on which the doctrine of set off stood in equity before the statute, it is not changed by the statute; nor is the broad and illimitable rule adopted, that wherever there are mutual claims, of whatever character, there the chancellor will interfere with the case.
That the law was so settled, independent of the statute, is evident by consulting Montague, p. 1, and the language of lord Mansfield in the case of Green vs. Farmer, 1 Black. Rep. 651, in which he says:
“The justice of allowing cross demands .is supported by natural equity; the balance only is really *458due in such cases. But the common and established forms of law have in general directed separate remedies to be mutually had, by different actions; and though' where the nature of the transaction consists in a variety of receipts and payments, the law allows the balance only to be the debt; yet where the mutual debts stand" unconnected with each other, the law hath said they shall not be set off: courts of equity have followed this rule merely because it was the law."
Cases of sets off in equity-cited.
This we conceive will be found to be the settled rule of equity, after all the English cases are examined; and we conceive it would be difficult to find ■one adjudicated case of any authority, which adopted a different rule.
This doctrine has governed this court from its origin, and all the cases, relating to set off in equity will be found to wear the impress of this principle on their face. Hence the court will be found speaking, as in the case of Durrett vs. Kenton, 4 Bibb, 207, in such language as this:
“With respect to a credit claimed by Durrett for a fee bill, which issued from the clerk of the federal district court against him, Simon and John Kenton, and which has been paid by Durrett, it need only be remarked, that as it appears to have no connexion with, the main subject of contest, and as Durrett has ample remedy therefor, in the ordinary mode of action, we suppose the circuit court properly refused to allow a credit in consequence thereof.” So in the case of Pryor vs. Richard’s adm’or, 4 Bibb, 357, it is said:
“With respect to part of the former (demands) as they are not even alleged to be in any manner connected with that upon which the administrator obtained the judgment against Pryor, they do not, per se, form a sufficient cause for applying to a court of equity for relief. But as both, parties allege the estate to be insolvent, that, we suppose, furnishes a good reason for the interposition of the chancellor.”
Such is the language often used, of which we could give more instances, if we conceived it necessary. The cases do not stop to investigate or prove *459the principle; but refer to it as existing, asincontestible, and at rest. We do not therefore feel willing to become empirics in jurisprudence, and to change by one mandate the cui-rent of decision, which has long run undisturbed through all the tribunals of the country; and we forbear to enlarge the jurisdiction of the chancellor beyond its settled and undisputed limits.
Query of the constitutional power of this court to depart from the adjudged' eases, and enlarge the equity jurisdiction.
Dissent of eh. jus. Bibb.
Indeed, if we were to do so, and to permit every defendant at law, who might have purely legal and unconnected claims against his adversary, to go into equity without any good cause, and there try and' liquidate his demands, and there discount them, we might introduce a course of decision, in many cases, questionable on constitutional ground. By changing the form, we might permit such complainant to deprive his adversary of the right of trial by jury, which must remain inviolate. Indeed,, in this case itself, we should be on the boundary line of such an error. For the demand of Taul is not only legal, but is a quantum meruit for Ms services as counsel, without any stipulated price, which is peculiarly proper for the liquidation of a jury.
The decree of the court below., the Chief Justice dissenting, must therefore he reversed, with costs;, and the cause be remanded, with directions to dissolve the injunction, and dismiss the bill-with damages and costs.